— Appeal by defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered May 10,1983, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant failed to meet his burden of showing a reasonable expectation of privacy in the “gypsy cab” of which he was an occupant at the time of his arrest, and therefore lacks standing to challenge the subsequent search of that vehicle (People v Cacioppo, 104 AD2d 559). Defendant’s argument is, in any event, without merit (see, People v Belton, 55 NY2d 49). We further find that the misconduct of the prosecutrix was, in light of the overwhelming evidence of guilt, harmless, and that the trial court did not, as defendant contends, unduly inteiject itself into the proceedings. Mangano, J. P., Gibbons, Brown and Lawrence, JJ., concur.